Citation Nr: 0738123	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In March 2007, the 
Board remanded the case for additional development.  


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating (and 
necessary to determine whether he is entitled to an 
increase); good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 30 percent 
for PTSD must be denied because he failed (without good 
cause) to report for a VA examination scheduled to determine 
his entitlement to this benefit.  38 C.F.R. §§ 3.326(a), 
3.655 (2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)/

September 2003 and March 2007 letters from the RO explained 
what the evidence needed to show to substantiate the claim.  
They also explained VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The veteran 
was advised to submit any evidence in his possession 
pertaining to his claim.  The March 2005 statement of the 
case (SOC) and subsequent supplemental SOCs (SSOCs) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Regarding VA's 
duty to assist, the RO has obtained the veteran's service 
medical records, along with available VA and private medical 
evidence.  The RO has made efforts to arrange for a VA 
examination for the veteran.  However, even after notices 
were sent to the veteran's last known address, he has not 
appeared for the scheduled examinations or made any contact 
with VA to express a desire to reschedule.  Given that the 
duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) and VA is not required "to 
turn up heaven and earth" to locate a veteran.  (See Hyson v. 
Brown, 5 Vet. App. 262 (1993), the Board finds that VA has 
met its assistance obligations.

II.  Facts and Analysis

The March 2007 Remand instructed the RO to arrange for a VA 
psychiatric examination to determine the current severity of 
the veteran's PTSD.  The RO attempted to contact the veteran 
to schedule examinations in March 2007 and May 2007, but the 
correspondence sent to him was returned as undeliverable, and 
he failed to report for the examinations.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination in a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

The record clearly shows that the veteran failed, without 
good cause, to report for scheduled VA examinations.  He was 
provided appropriate (given the circumstances, i.e., his 
failure to keep VA apprised of his whereabouts) notice of the 
consequence of a failure to report (that the claim would be 
denied).  Neither he nor his representative has alleged any 
good cause for the failure to report.  As the instant claim 
is a claim for increase, 38 C.F.R. § 3.655 (b) mandates that 
it must be denied.  38 C.F.R. § 3.655 is dispositive in this 
matter.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


